Title: From Thomas Jefferson to James Sullivan, 31 July 1807
From: Jefferson, Thomas
To: Sullivan, James


                        
                            Sir
                            
                            Washington July 31. 07.
                        
                        I have the pleasure to inclose to your Excellency a Report of the Secretary of State on the subject of your
                            letter of the 18th. ult. and to renew to you the assurances of my constant & high respect and esteem.
                        
                            Th: Jefferson
                     
                        
                    